Case 15-24948-LMI Doc 66 Filed 01/16/19 Pagelof3

UNITED STATES BANKRUPTCY COURT, SOUTHERN DISTRICT OF FLORIDA

www. fisb.uscourts. gov

CHAPTER 13 PLAN (individual Adjustment of Debts)

 

 

 

 

LC] Original Plan
[| Amended Plan (Indicate 1st, 2nd, etc. Amended, if applicable)
(m] 6th Modified Plan (Indicate Ist, 2nd, etc. Modified, if applicable)
DEBTOR: Luis Perez JOINT DEBTOR: CASE NO.: 15-24948
SS#: xxx-xx- 8885 SS#: XXX-XX-
I. NOTICES -
To Debtors: Plans that do not comply with local rules and judicial rulings may not be confirmable. All plans, amended plans

and modified plans shall be served upon all creditors and a certificate of service filed with the Clerk pursuant to
Local Rules 2002-1 (C)(5), 3015-1(B)(2), and 3015-2. Debtor(s) must commence plan payments within 30 days of
filing the chapter 13 petition or within 30 days of entry of the order converting the case to chapter 13.

To Creditors: Your rights may be affected by this plan. You must file a timely proof of claim in order to be paid. Your claim may
be reduced, modified or eliminated.

To All Parties: The plan contains no nonstandard provisions other than those set out in paragraph VIII. Debtor(s) must check one
box on each line listed below in this section to state whether the plan includes any of the following:

 

 

 

 

 

 

 

 

The valuation of a secured claim, set out in Section HI, which may result in a .

partial payment or no payment at all to the secured creditor [J Included [m] Not included

Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest, set .

out in Section HI [_] Included [mi] Not included

Nonstandard provisions, set out in Section VIII [_] Included {m] Not included
Il. PLAN PAYMENTS, LENGTH OF PLAN AND DEBTOR(S)' ATTORNEY'S FEE

 

A. MONTHLY PLAN PAYMENT: This Plan pays for the benefit of the creditors the amounts listed below, including trustee's
fees of 10%, beginning 30 days from the filing/conversion date. In the event the trustee does not retain the full 10%, any unused
amount will be paid to unsecured nonpriority creditors pro-rata under the plan:

 

 

1. $1,057.64 formonths 1 to 41;
2. $3,266.77 for months 42 to 60 ;
B. DEBTOR(S)' ATTORNEY'S FEE: f] NONE — fF] PRO BONO
Total Fees: $8100.00 Total Paid: $5500.00 Balance Due: $2600.00
Payable $63.41 /month(Months | to 41 )

Allowed fees under LR 2016-I(B){2) are itemized below:
Chapter 13 $3500; MMM $2100; (5) MTM $500

Applications for compensation must be filed for all fees over and above the Court's Guidelines for Compensation.

 

 

 

Hi. TREATMENT OF SECURED CLAIMS

A. SECURED CLAIMS: [7] NONE
{Retain Liens pursuant to 11 U.S.C. §1325 (a)(5)] Mortgage(s)/Lien on Real or Personal Property:

 

1. Creditor: Select Portfolio Servicing

 

 

Address: Po Box 65250 Salt Lake Arrearage/ Payoff on Petition Date 30.755.90
City, UT 84165 Regular Payment $657.54 /month(Months 1 to 41 )
Last 4 Digits of Regular Payment $1.938.44 /month(Months 42 to 60 )
Account No.: 7775 Arrears $285.96 /fmonth (Months 1 to 41.)
Arrears $1.001.65 /month (Months 42 to 60 )

 

 

LF-31 (rev. £003/17}) Page | of 3

 
IV.

Vi.

VI.

Vit.

Case 15-24948-LMI Doc 66 Filed 01/16/19 Page2of3

 

 

 

Debtor(s): Luis Perez Case number: 15-24948
Other:
[mi] Real Property Check one below for Real Property:
[m@|Principal Residence [m|Escrow is included in the regular payments
[ jOther Real Property [|The debtor(s) will pay [-]taxes  [[ Jinsurance directly
Address of Collateral:
2649 W 70 PL

Hialeah, FL 33016
[] Personal Property/Vehicle

Description of Collateral:

 

 

 

 

B. VALUATION OF COLLATERAL: [i] NONE

C. LIEN AVOIDANCE fi] NONE

D. SURRENDER OF COLLATERAL: Secured claims filed by any creditor granted stay relief in this section shall not receive a
distribution fom the Chapter 13 Trustee.

ig] NONE

E. DIRECT PAYMENTS: Secured claims filed by any creditor granted stay relief in this section shall not receive a distribution
fom the Chapter 13 Trustee.

["] NONE

[ii] The debtor(s) elect to make payments directly to each secured creditor listed below. The debtor(s) request that upon
confirmation of this plan the automatic stay be terminated in rem as to the debtor(s) and in rem and in personam as to any
codebtor(s) as to these creditors. Nothing herein is intended to terminate or abrogate the debtor(s)' state law contract rights.

Name of Creditor Last 4 Digits of Account No. Description of Collateral (Address, Vehicle. etc.)

Jefferson Capital Systems 2546 2007 MERCEDEZ C230
1. VIN# WDBRF52H67F875384

TREATMENT OF FEES AND PRIORITY CLAIMS [as defined in 11 U.S.C. §507 and 11 U.S.C. § 1322(a)(4)]
A. ADMINISTRATIVE FEES OTHER THAN DEBTORS(S)' ATTORNEY'S FEE: [ii] NONE
B. INTERNAL REVENUE SERVICE: [fig] NONE
C. DOMESTIC SUPPORT OBLIGATION(S): [Bi] NONE
D. OTHER: [ii] NONE
TREATMENT OF UNSECURED NONPRIORITY CREDITORS
A. Pay $8.14 ‘month (Months 1 to4l )

Pro rata dividend will be calculated by the Trustee upon review of filed claims after bar date.
B. fig) If checked, the Debtor(s) will amend/modify to pay 100% to all allowed unsecured nonpriority claims.
C. SEPARATELY CLASSIFIED: — fig] NONE

*Debtor(s) certify the separate classification(s) of the claim(s) listed above will not prejudice other unsecured nonpriority
creditors pursuant to 11 U.S.C. § 1322.

EXECUTORY CONTRACTS AND UNEXPIRED LEASES: Secured claims filed by any creditor/lessor granted stay relief in this
section shall not receive a distribution from the Chapter 13 Trustee.

fig] NONE
INCOME TAX RETURNS AND REFUNDS: fii] NONE
NON-STANDARD PLAN PROVISIONS [if] NONE

LF-31 (rev. 103/17) Page 2 of 3
Case 15-24948-LMI Doc 66 Filed 01/16/19 Page 3of3

Debtor(s): Luis Perez Case number: 15-24948

 

PROPERTY OF THE ESTATE WILL VEST IN THE DEBTOR(S) UPON PLAN CONFIRMATION.

I declare that the foregoing chapter 13 plan is true and correct under penalty of perjury.

 

 

 

/s/ Luis Perez Debtor January 16, 2019 Joint Debtor
Luis Perez Date Date
/s/ Julio C. Marrero, Esq. January 16, 2019

Attorney with permission to sign on Date

Debtor(s)’ behalf

By filing this document, the Attorney for Debtor(s) or Debtor(s), if not represented by counsel, certifies that the wording and
order of the provisions in this Chapter 13 plan are identical to those contained in Local Form Chapter 13 Plan and the plan
contains no nonstandard provisions other than those set out in paragraph VIII.

LF-31 (rev. 1003/17) Page 3 of 3
